DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER’S AMENDMENT

An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Applicant’s Attorney, Sterling D. Fillmore, on 12 May 2022.

DRAWINGS
In the interview, it was discussed that a new Fig. 2 should be submitted before paying the issue fee to change the “elongated housing” to reference number 4. 

SPECIFICATION
Amendment to the AMENDMENTS TO THE SPECIFICATION dated 27 Sep 2021:  Amend paragraph [47] by substituting reference character #3 with a #4 so as to identify “an elongated housing.”
CLAIMS
Amendment to the Claims dated 22 Feb 2022: Claims 24-28 are to be amended as follows:
24. (Currently Amended) The bag closure applying unit according to claim 1, wherein the engaging arm is configured to engage the strip of bag closures at an indentation provided on the outer contact surface of the longitudinal side of the strip of bag closures.

25. (Currently Amended) The bag closure applying unit according to claim 1, wherein the engaging arm is configured to engage the strip of bag closures at an indentation provided on the outer contact surface of the longitudinal side of the strip of bag closures, 

26. (Currently Amended) The bag closure applying unit according to claim 1, wherein the engaging arm includes an engaging part having an engaging shape, the engaging part being configured to engage the strip of bag closures at an indentation provided on the outer contact surface of the longitudinal side of the strip of bag closures, indentation having a shape corresponding to the engaging shape of the engaging part. 

27. (Currently Amended) The bag closure applying unit according to claim 1, wherein the engaging arm includes a triangular engaging part configured to engage the strip of bag closures at a triangular-shaped indentation provided on the outer contact surface of the longitudinal side of the strip of bag closures, the indentation being 

28. (Currently Amended) The bag closure applying unit according to claim 1, wherein the engaging arm includes a first triangular engaging part configured to engage the strip of bag closures at a triangular-shaped indentation provided on the outer contact surface of the longitudinal side of the strip of bag closures, the indentation being 
wherein the moving mechanism comprises a second engaging arm that includes a second triangular engaging part configured to engage the strip of bag closures at a second triangular-shaped indentation provided on the outer contact surface of a second longitudinal side of the strip of bag closures, the second triangular-shaped indentation being provided on an opposite side of the strip of bag closures from the first triangular engaging part, each of the first indentation and the second indentation respectively being 
wherein the first triangular engaging part opposes the second triangular engaging part across a path that the strip of bag closures is moved toward the dispensing position. 



Allowable Subject Matter
Claims 1-28 allowed.

The following is an examiner’s statement of reasons for allowance: 
The prior art of record fails to disclose, teach, or fairly suggest,
wherein the moving mechanism comprises an engaging arm for engaging the strip of bag closures, 
wherein the engaging arm is configured to engage the strip of bag closures at an outer contact surface provided on a perimeter of a longitudinal side of the strip of the bag closures.
The prior art of record that comes closest to teaching these limitations is Kobayashi et al. US 6,098,370 (Kobayashi).  In Kobayashi, (FIG. 4, #34) illustrates that the holes (34) are only engageable for the top of the binding piece (31) as the vertical pins (50) cannot be engaged the holes of (34). The vertical pins (50) thus do not engage a longitudinal side of the strip of binding pieces in particularly in terms of the amended claim 1. The vertical pins (50) do not “engage the strip of bag closures at an outer contact surface provided on a perimeter of a longitudinal side of the strip of bag closures.”
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Response to Arguments
Applicant’s arguments, see Page 12/18, filed 22 Feb 2022, with respect to the Drawing objection have been fully considered and are persuasive.  The Drawing objection of Claim 13 has been withdrawn. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LUIS G DEL VALLE whose telephone number is (303)297-4313. The examiner can normally be reached Monday-Friday, 0730 - 1630 MST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anna Kinsaul can be reached on 571 270 1926. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/LUIS G DEL VALLE/Examiner, Art Unit 3731                                                                                                                                                                                                        12 May 2022
/ANNA K KINSAUL/Supervisory Patent Examiner, Art Unit 3731